Citation Nr: 1145750	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1983 to December 1983.  He also had service in the National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in December 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The weight of the credible and competent evidence establishes that the Veteran's back disability was incurred in an injury during a period of inactive duty for training. 


CONCLUSION OF LAW

The Veteran has a current back disability due to an injury that was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a lower back disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24)  (West 2002); 38 C.F.R. § 3.6 (2011).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101 , 106, 1110, 1131 (West 2002). 

Active duty for training is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training, by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on IDT, but not for disease.  38 U.S.C.A. § 101(24) . 

For periods of active duty (as distinguished from ACDUTRA and IDT), a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into active duty, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111 , there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2011) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999). 

If a condition preexisted a period of active service, that preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

For periods of ACDUTRA and IDT, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service. Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).   Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) "that such worsening was beyond the natural progression of the disease."  Donnellan v. Shinseki, No. 07-2041 (November 17, 2010). 

Otherwise, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis, however, is not warranted for periods of ACDUTRA or IDT.  Smith v. Shinseki, 2010 WL 3222811 (Vet. App. 2010). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) . 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson can also speak to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991) (BVA has a duty to assess). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a low back disorder caused or aggravated by a November 2003 accident during IDT.  The service treatment record establishes that he was involved in an accident in November 2003, where he was struck by another vehicle during a tactical road march. Witness statements reveal that the Veteran complained of low back pain immediately after the accident.  He also went to a hospital shortly after the accident with complaints that included back pain. X-rays were taken revealing mild degenerative changes in the lower lumbar spine, especially at L5-S1.  The Veteran continued to undergo treatment during service related to complaints of low back pain.  A private MRI dated in March 2004 revealed some very minimal desiccation and very mild osteophyte formation without significant associated spinal canal or neural foraminal stenosis at L2-3, and some mild facet degenerative changes at L4-5 and L5-S1.  In June 2004, the Veteran complained of low back pain for the previous 8 months.  The assessment was chronic low back pain.  He received multiple epidural steroid injections. 

According to a November 2004 Medical Evaluation Board (MEB) physical examination, the Veteran reported back pain that "was exacerbated, or began," after the November 2003 accident.  The assessment was low back pain secondary to degenerative changes with exacerbation with the November 2003 injury. The MEB assessment was that the disorder was incurred while entitled to basic pay and did not exist prior to service.  Likewise, a June 2005 Physical Evaluation Board (PEB) concluded that the Veteran had low back pain secondary to degenerative changes. The PEB detailed that medical records showed continued complaints after the injury, but that prior medical records did not indicate back pain.  Also noted was that there was no evidence that the degeneration was the result of the accident; degeneration is a natural progressive process.  The PEB endorsed that the disorder was "incurred in or aggravated" while the Veteran was entitled to basic pay. 

The STRs, in short, show that the Veteran had a back injury while on inactive duty for training with continued consistent complaints of pain back thereafter.

The Veteran filed his claim for service connection in September 2005.
One month later, he complained of constant dull back pain with periodic sharp pains in the context of an October 2005 VA general medical examination.  He was diagnosed with lumbar strain.

An October 2006 private treatment record reflects a diagnosis of chronic lower back pain with predominantly left sided lower back symptoms, probably in association with facet arthropathy combined with ligamentous strain.

In connection with his claim, the Veteran underwent a VA examination in January 2008.  The VA examiner opined that it was less likely than not that the Veteran's degenerative disc disease (DDD) of the lumbar "ha[d] anything to do with [the Veteran's] active duty service."  The VA examiner, however, inaccurately wrote that the Veteran had no medical treatment specifically for the back during service. The VA examiner also inaccurately observed that it was "not documented" that the Veteran had complaints of low back pain at the time of the accident.  The Board finds that the VA examiner's opinion is inherently flawed in light of this inaccurate factual basis on a critical aspect of the claim. 

A February 2008 private MRI report indicates a small central and slightly left paracentral disc protrusion at L5-S1; a lateral disc bulge and facet arthropathy at L4-5; and a left forminal disc protrusion at L2-3.

VA treatment records dated since November 2006 indicate treatment for lower back pain, to include steroid injections for pain relief.

The Veteran was afforded an additional VA examination in January 2011.  The examiner diagnosed degenerative joint disease of the lumbar spine based on a lumbosacral x-ray dated May 2007.  The examiner indicated that this was part of the aging process and that there was no chronic or permanent condition found resulting from the Veteran's aforementioned injury.  The examiner did not comment on the Veteran's degenerative disc disease of the lumbar spine that was diagnosed in the context of the previous VA examination.

The Veteran submitted a statement in January 2011 indicating that he had no injury or complaints concerning his lower back prior to his injury during inactive duty for training and that the symptoms associated with the injury have never resolved.

Thus, taking into account the Veteran's documented in-service injury, along with the chronicity of complaints since that time and the complete lack of treatment for or complaints concerning back pain prior to the documented accident, the Board finds that the Veteran is entitled to service connection for his current lumbar spine disability.  In reaching this decision, the Board has considered the VA medical opinion against the claim, but has also determined that such opinion is not persuasive because the VA examiner.  Indeed, the examiner essentially based his conclusions on the mistaken finding that there was no in-service treatment, as well as on the absence of a documented continuity of treatment, which is not required by law.  Thus, resolving doubt in the Veteran's favor, the evidence is found to show continuous treatment for the low back injury that occurred in the motor vehicle accident during his IDT in November 2003.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


